DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

	Information Disclosure Statement
The information disclosure statement submitted on October 28, 2021 has been considered by the Examiner and made of record in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 30 refers to a “computer-readable medium”.  However, in Applicant’s specification, the computer-readable medium is not clearly defined to exclude non-statutory transitory media such as signals or transmission media.  Therefore, the subject matter claimed in Claim 37 is again deemed non-statutory subjected matter.  Examiner suggests replacing “computer-readable medium” with --a non-transitory computer-readable medium--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-16, 22-28, and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TR 23.703 v0.5.0 (hereinafter 3GPP) (Non-Patent Literature – “Study on Architecture Enhancements to Support Proximity Services (ProSe)").
Regarding claims 1, 13, 25, and 37, 3GPP teaches and discloses a method and apparatus of wireless communication for a first user equipment (UE) (UE-1; figure 6.2.3.2.1-1), comprising: 
determining that an application associated with public safety is initiated; configuring a radio resource control (RRC) protocol layer for device-to-device (D2D) broadcast communication based on initiation of the application associated with public safety (page 24, section 5.7.1, lines 7-8; page 86-87, section 6.2.2.2; page 89, section 6.2.3.1, lines 9-11; Figure 6.2.3.2.1-1; teaches configuring at a first UE, the RRC and NAS for ProSe Direct Discovery when an application in the public safety UE is initiated; page 142, section 6.4.1.3; page 155; section 6.4.5.1-6.4.5.2); configuring one or more protocol layers (MAC layer) for broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication, the one or more protocol layers being lower than the RRC protocol layer (Figure 6.2.2.2-4, page 87, steps 6-7; teaches configuring and providing MAC/transmission parameters for establishing the ProSe communication based on configured RRC messages); and communicating with at least a second UE (UE-2; figure 6.2.3.2.1-1) based on the one or more protocol layers being configured for the broadcast operation (Figure 6.2.2.2-4, page 87, step 8; page 89, section 6.2.3.1, lines 12-13; Figure 6.2.3.2.1-1; teaches establishing the direct communication/connection and communicating between the first and second UE).

Regarding claims 2, 14, and 26, 3GPP further teaches and discloses configuring a non-access stratum (NAS) protocol layer based on the initiation of the application associated with public safety, wherein the RRC protocol layer is configured for the D2D broadcast communication based on the NAS protocol layer being configured (page 59, section 6.1.6.1, lines 1-13). 

Regarding claims 3, 15, and 27, 3GPP further teaches and discloses setting at least an Internet Protocol (IP) address for the first UE, a priority for the first UE when the first UE belongs to a D2D communication group, or an IP multicast address when the first UE belongs to the D2D communication group (Figure 6.2.3.2.1-1; page 90, section 6.2.3.2.1, lines 1-16; Figure 6.2.6.3.1-1; page 105, section 6.2.6.3.1, lines 1-4). 

Regarding claims 4, 16, and 28, 3GPP further teaches and discloses configuring at least a bearer for the D2D broadcast communication (TFTs) (Figure 6.2.3.4-1; page 91, section 6.2.3.4). 

Regarding claims 10, 22, and 34, 3GPP further teaches and discloses wherein configuring the one or more protocol layers for the broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication comprises: configuring a medium access control (MAC) layer to generate a MAC control element (CE) comprising at least a group identification (ID) that indicates a D2D communication group to which the first UE belongs, a source ID that indicates an ID associated with the first UE (page 169, line 13-page 170, line 14), a priority of a session, or a time interval for which a lower priority session should not start (page 103, lines 34-38; page 107, lines 23-24; page 172, line 10). 

Regarding claims 11, 23, and 35, 3GPP further teaches and discloses wherein communicating with the at least the second UE based on the one or more protocol layers being configured for the broadcast operation comprises: transmitting, to the at least the second UE, a message including the MAC CE indicating that the first UE will send a transmission (page 87; figure 6.2.2.2-4; message 1; page 86, lines 5-23). 

claims 12, 24, and 36, 3GPP further teaches and discloses monitoring one or more radio resources for an announcement from the at least the second UE, the second UE belonging to a D2D communication group of interest (page 92, lines 1-12; page 104, lines 22-23). 

Claims 5-9, 17-21, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.703 v0.5.0 (hereinafter 3GPP) (Non-Patent Literature – “Study on Architecture Enhancements to Support Proximity Services (ProSe)") in view LG Electronics Inc. (hereinafter LG) (Non-Patent Literature – “L2 Protocols for D2D - 3GPP TSG-RAN WG2 #83").
Regarding claims 5, 17, and 29, 3GPP discloses the claimed invention, but may not expressly disclose wherein the one or more protocol layers lower than the RRC protocol layer comprises at least one of a packet data convergence protocol (PDCP) layer, an radio link control (RLC) layer, a medium access control (MAC) layer, or a physical layer.
Nonetheless, in the same field of endeavor, LG further teaches and suggests wherein the one or more protocol layers lower than the RRC protocol layer comprises at least one of a packet data convergence protocol (PDCP) layer, an radio link control (RLC) layer, a medium access control (MAC) layer, or a physical layer (page 1, lines 9-10).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate one or more protocol layers for D2D 

Regarding claims 6, 18, and 30, 3GPP, as modified by LG, discloses the claimed invention, but may not expressly disclose wherein configuring the one or more protocol layers for the broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication comprises: configuring at least one of the PDCP layer or the RLC layer to operate in a unidirectional mode (U-Mode). 
Nonetheless, LG further teaches and suggests wherein configuring the one or more protocol layers for the broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication comprises: configuring at least one of the PDCP layer or the RLC layer to operate in a unidirectional mode (U-Mode) (page 1, line 24-page 2, line 7).

Regarding claims 7, 19, and 31, 3GPP, as modified by LG, further teaches and discloses wherein configuring the one or more protocol layers for the broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication comprises: configuring the MAC layer to generate a MAC subheader, the MAC subheader comprising at least a session identification (ID), a group ID that indicates a D2D communication group to which the first UE belongs, or a source ID that indicates an ID associated with the first UE (page 158, lines 6-7; page 169, line 13-page 170, line 14; page 170, lines 34-41; figure A.3.1-2). 

claims 8, 20, and 32, 3GPP, as modified by LG, further teaches and discloses wherein the MAC subheader further comprises duplicate packet identification information (page 136, figure C12). 

Regarding claims 9, 21, and 33, 3GPP, as modified by LG, further teaches and discloses wherein the MAC subheader further comprises at least one of a priority of a session or a time interval for which a lower priority session should not start (page 103, lines 34-38; page 107, lines 23-24; page 172, line 10). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,849,101 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  

Instant Application (17/086,223)
U.S. Patent No. 10,849,101 B2
Claim 1
Claim 1
A method of wireless communication for a first user equipment (UE), comprising: determining that an application associated with public safety is initiated; configuring a radio resource control (RRC) protocol layer for device-to-device (D2D) broadcast communication based on initiation of the application associated with public safety; configuring one or more protocol layers for broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication, the one or more protocol layers being lower than the RRC protocol layer; and communicating with at least a second UE based on the one or more protocol layers being configured for the broadcast operation.
A method of wireless communication for a first user equipment (UE), comprising: configuring, at the first UE, at least a non-access stratum (NAS) protocol layer or a radio resource control (RRC) protocol layer to enable device-to-device (D2D) broadcast communication with multiple UEs when the first UE is out of network coverage, wherein configuring the RRC protocol layer comprises transitioning the RRC protocol to a D2D broadcast communication state different from an RRC-Connected state and an RRC-Idle state; configuring, at the first UE, one or more protocol layers based on the configuring of at least the NAS protocol layer or the RRC protocol layer, the one or more protocol layers different from the NAS protocol layer and the RRC protocol layer; and communicating with the multiple UEs.
Claim 2 is anticipated by claim 2 of the patent.
Claim 3 is anticipated by claim 3 of the patent.
Claim 4 is anticipated by claim 4 of the patent.
Claim 5 is anticipated by claim 5 of the patent.
Claim 6 is anticipated by claim 6 of the patent.
Claim 7 is anticipated by claim 7 of the patent.
Claim 8 is anticipated by claim 8 of the patent.
Claim 9 is anticipated by claim 9 of the patent.
Claim 10 is anticipated by claim 10 of the patent.
Claim 11 is anticipated by claim 11 of the patent.
Claim 12 is anticipated by claim 12 of the patent.
Claim 13
Claim 13
An apparatus of wireless communication by a first user equipment (UE), comprising: means for determining that 


Claim 15 is anticipated by claim 15 of the patent.
Claim 16 is anticipated by claim 16 of the patent.
Claim 17 is anticipated by claim 17 of the patent.
Claim 18 is anticipated by claim 18 of the patent.
Claim 19 is anticipated by claim 19 of the patent.
Claim 20 is anticipated by claim 20 of the patent.
Claim 21 is anticipated by claim 21 of the patent.
Claim 22 is anticipated by claim 22 of the patent.
Claim 23 is anticipated by claim 23 of the patent.
Claim 24 is anticipated by claim 124 of the patent.
Claim 25
Claim 25
A apparatus of wireless communication for a first user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: determine that an application associated with public safety is initiated; configure a radio resource control (RRC) protocol layer for device-to-device (D2D) broadcast communication based on initiation of the application associated with public safety; configure one or more protocol layers for broadcast operation based on configuring the RRC protocol layer for the D2D broadcast 


Claim 27 is anticipated by claim 27 of the patent.
Claim 28 is anticipated by claim 28 of the patent.
Claim 29 is anticipated by claim 29 of the patent.
Claim 30 is anticipated by claim 30 of the patent.
Claim 31 is anticipated by claim 31 of the patent.
Claim 32 is anticipated by claim 32 of the patent.
Claim 33 is anticipated by claim 33 of the patent.
Claim 34 is anticipated by claim 34 of the patent.
Claim 35 is anticipated by claim 35 of the patent.
Claim 36 is anticipated by claim 36 of the patent.
Claim 37
Claim 27
A computer-readable medium storing computer-executable code for wireless communication by a first user equipment (UE), the code when executed by a processor cause the processor to: determine that an application associated with public safety is initiated; configure a radio resource control (RRC) protocol layer for device-to-device (D2D) broadcast communication based on initiation of the application associated with public safety; configure one or more protocol layers for broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication, the one or more protocol 
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 26, 2022